                Case 19-01253              Doc 22            Filed 10/04/19 Entered 10/04/19 14:29:28                              Desc Main
                                                               Document     Page 1 of 4
 Fill in this information to identify the case:

     United States Bankruptcy Court for the:

     Northern                  District of Iowa
                                         (State)

     Case number (If known): 19:01253                          Chapter 11                                                                   XXCheck if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.     Debtor’s name                           Second Progression LLC


2.     All other names debtor used             na
       in the last 8 years
       Include any assumed names,
       trade names, and doing business
       as names




3.     Debtor’s federal Employer                    46          4165017–
       Identification Number (EIN)



4.     Debtor’s address                        Principal place of business                                  Mailing address, if different from principal place
                                                                                                            of business
                                                   600 3rd Street
                                               Number        Street                                         Number      Street


                                                                                                            P.O. Box


                                               Cedar Rapids                  Iowa     52401
                                               City                            State ZIP                    City                        State      ZIP Code
                                               Code

                                                                                                            Location of principal assets, if different from
                                                                                                            principal place of business
                                                      Linn
                                               County
                                                                                                            Number      Street




                                                                                                            City                        State      ZIP Code




5.     Debtor’s website (URL)

6.
       Type of debtor                          X Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               ❑ Partnership (excluding LLP)
                                               ❑ Other. Specify:

Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 1
                Case 19-01253            Doc 22         Filed 10/04/19 Entered 10/04/19 14:29:28                                    Desc Main
                                                          Document     Page 2 of 4

Second Progression LLC

                                          A. Check one:
 7. Describe     debtor’s business
                                          ❑ Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          ❑ XXXSingle Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          ❑ Railroad (as defined in 11 U.S.C. § 101(44))
                                          ❑ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          ❑ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          ❑ Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          ❑ None of the above

                                          B. Check all that apply:

                                          ❑ Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          ❑ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                          ❑ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                              http://www.uscourts.gov/four-digit-national-association-naics-codes .



 8. Under  which chapter of the           Check one:
      Bankruptcy Code is the                 Chapter 7
      debtor filing?
                                          ❑ Chapter 9
                                          ❑ XXXChapter 11. Check all that apply:
                                                      ❑ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                   insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                                   4/01/22 and every 3 years after that).
                                                               ❑    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                   debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                   of operations, cash-flow statement, and federal income tax return or if all of these
                                                                   documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                               ❑   A plan is being filed with this petition.

                                                               ❑   Acceptances of the plan were solicited prepetition from one or more classes of
                                                                   creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               ❑   The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                   Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                   Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                   for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                               ❑   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                   12b-2.
                                          ❑ Chapter 12

 9.   Were prior bankruptcy cases         ❑ XXXNo
      filed by or against the debtor
      within the last 8 years?            ❑ Yes. District                                   When                     Case number
                                                                                                    MM / DD / YYYY
       If more than 2 cases, attach a
                                                    District                                When    Case number      MM / DD / YYYY
       separate list.


 10. Are   any bankruptcy cases           ❑ No
      pending or being filed by a
      business partner or an              ❑ XXX Yes.      Debtor Second Sucession LLC                                Relationship   sister company        District
      affiliate of the debtor?                      Northern                                                         When           09/13/2019
                                                                                                                                        MM / DD / YYYY
       List all cases. If more than 1,
       attach a separate list.                      Case number, if known 19:01272


  Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 2
               Case 19-01253           Doc 22         Filed 10/04/19 Entered 10/04/19 14:29:28                                Desc Main
                                                        Document     Page 3 of 4

Second Progression LLC

 11.   Why is the case filed in this    Check all that apply:
       district?
                                        ❑ XXX Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                            days immediately preceding the date of this petition or for a longer part of such 180 days than in any
                                            other district.

                                        ❑   XXXA bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12.   Does the debtor own or have      XXXNo
       possession of any real           ❑ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                      Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                 ❑    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?

                                                 ❑    It needs to be physically secured or protected from the weather.

                                                 ❑    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                      attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                      assets or other options).

                                                 ❑    Other



                                                 Where is the property?
                                                                            Number          Street




                                                                            City                                             State      ZIP Code


                                                 Is the property insured?
                                                 ❑    No
                                                 ❑    XXXYes. Insurance agency

                                                           Contact name

                                                           Phone




             Statistical and administrative information



 13.   Debtor’s estimation of           Check one:
       available funds                  ❑ Funds will be available for distribution to unsecured creditors.
                                        ❑ XXX After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                        ❑ XXX                             ❑ 1,000-5,000                             ❑ 25,001-50,000
                                            1-49
 14.   Estimated number of              ❑   50-99                         ❑ 5,001-10,000                            ❑ 50,001-100,000
       creditors
                                        ❑   100-199                       ❑ 10,001-25,000                           ❑ More than 100,000
                                        ❑   200-999


                                        ❑ $0-$50,000                      ❑ $1,000,001-$10 million                  ❑ $500,000,001-$1 billion
 15.   Estimated assets                 ❑ $50,001-$100,000                ❑ XXX $10,000,001-$50 million             ❑ $1,000,000,001-$10 billion
                                        ❑ $100,001-$500,000               ❑ $50,000,001-$100 million                ❑ $10,000,000,001-$50 billion
                                        ❑ $500,001-$1 million             ❑ $100,000,001-$500 million               ❑ More than $50 billion



   Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 3
              Case 19-01253             Doc 22              Filed 10/04/19 Entered 10/04/19 14:29:28                                   Desc Main
                                                              Document     Page 4 of 4

Second Progression LLC
                                          ❑ $0-$50,000                           ❑ $1,000,001-$10 million                  ❑ $500,000,001-$1 billion
 16. Estimated   liabilities              ❑ $50,001-$100,000                     ❑ XXX $10,000,001-$50 million             ❑ $1,000,000,001-$10 billion
                                          ❑ $100,001-$500,000                    ❑ $50,000,001-$100 million                ❑ $10,000,000,001-$50 billion
                                          ❑ $500,001-$1 million                  ❑ $100,000,001-$500 million               ❑ More than $50 billion


             Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
             $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of       ◼     The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                                petition.
       debtor
                                          ◼     I have been authorized to file this petition on behalf of the debtor.

                                          ◼     I have examined the information in this petition and have a reasonable belief that the information is true and
                                                correct.


                                          I declare under penalty of perjury that the foregoing is true and correct.

                                               Executed on    09/18/2010
                                                              MM / DD / YYYY


                                           s/Kale Roscoe                                                 Kale Roscoe
                                               Signature of authorized representative of debtor           Printed name


                                               Managing member
                                               Title




 18. Signature   of attorney
                                                      s/Mark A. Critelli                            10/04/2019
                                              signature of attorney for debtor                        MM / DD / YYYY



                                               Mark A. Critelli
                                               Printed name
                                               Firm name Critelli Law Firm P.C.
                                               2924 104th Street


                                               Number         Street
                                                Urbandale,                                                       Iowa              50322
                                               City                                                            State              ZIP Code

                                                 515 255 8750                                                          Critellilawfirm@gmail.com
                                               Contact phone                                                   Email address


                                               7915                                                          Iowa
                                               Bar number                                                      State




  Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 4
